In the

United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 07-3729

S UBHASH C. C HAUDHRY,
                                               Plaintiff-Appellant,
                                v.

N UCOR S TEEL-INDIANA and N UCOR C ORP.,

                                            Defendants-Appellees.
                         ____________
        Appeal from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
            No. 07 C 0170—Larry J. McKinney, Judge.
                         ____________

     A RGUED A PRIL 18, 2008—D ECIDED O CTOBER 15, 2008
                         ____________



 Before B AUER, F LAUM, and W ILLIAMS, Circuit Judges.
  W ILLIAMS, Circuit Judge. Subhash C. Chaudhry sued his
employer, Nucor Steel-Indiana, alleging that Nucor
discriminated against him in violation of Title VII of the
Civil Rights Act of 1964 when it failed to give him a
raise in June 2003 and denied him the opportunity to
visit customers, which would have qualified him for
increased compensation. The district court granted Nucor’s
motion to dismiss, relying on Ledbetter v. Goodyear Tire &
2                                               No. 07-3729

Rubber Co., 127 S. Ct. 2162 (2007) to hold that Chaudhry’s
discrimination claim was untimely, and then terminated
the case on the same day.
  Because Chaudhry failed to file a timely EEOC charge
regarding Nucor’s failure to give him a raise in June 2003,
we conclude that the district court properly granted
Nucor’s motion to dismiss that claim as well as any
claims arising from that 2003 decision that do not involve
discrete acts of discrimination. But we also determine
that Nucor’s failure to inform Chaudhry of opportunities
to visit customers, which effectively prevented him from
qualifying for an annual raise, constitutes a distinct
discriminatory act that is not time barred. Therefore, we
affirm in part, reverse in part, and remand for further
proceedings consistent with this opinion.


                   I. BACKGROUND
  The district court dismissed Chaudhry’s complaint for
failure to state a claim pursuant to Rule 12(b)(6) of the
Federal Rules of Civil Procedure so we must take as true
the facts alleged in Chaudhry’s complaint. Tamayo v.
Blagojevich, 526 F.3d 1074, 1078 (7th Cir. 2008). Chaudhry
has been employed by Nucor, which manufactures flat
rolled steel sheets, since February 1988. At the time of the
complaint, Chaudhry was a Quality Control Inspector
(“QCI”) for the temper mill production line in Nucor’s
cold mill department. His job involves inspecting the
quality of steel produced by the production employees of
the temper mill. In June 2003, Nucor increased the pay
grade for QCI’s in other divisions such as the melt shop
No. 07-3729                                                 3

and the hot mill by two grades. However, it did not
increase the pay grade for the temper mill QCI’s, which
meant Chaudhry did not get a raise.
  Chaudhry complained to Nucor, pointing out that his
duties were more labor intensive than those of the QCI’s in
other divisions whose pay grades had been increased.
Nucor responded with varying justifications for its deci-
sion and did not increase his pay grade. Nucor also
ignored Chaudhry’s complaints that his co-workers
called him names, made fun of his accent and religion
(Chaudhry is “of Asian-Indian descent”), placed meat on
top of his safety hat, and filled his safety gloves with oil.
  Additionally, Nucor prevented Chaudhry from visiting
customers, which precluded him from qualifying for an
annual raise in pay grade. QCI’s who make at least four
customer visits per year in addition to completing a
course at the American Society of Materials in Cleveland,
Ohio, become eligible for an increase in pay grade. QCI’s
are notified of opportunities to visit customers by Nucor
metallurgists or supervisors. Although Chaudhry re-
peatedly asked to be informed of opportunities to visit
customers so he could qualify for the increase in pay
grade, Nucor failed to tell him about the opportunities.
  Chaudhry filed a charge of discrimination with the EEOC
on July 28, 2006. In the charge he complained that he
was discriminated against on the basis of his race,
national origin, and religion in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., because
he did not receive a raise in pay grade, which had
been approved for other QCI’s three years prior.
4                                               No. 07-3729

  In a separate paragraph, he stated that although Nucor
has a policy of allowing one pay grade raise per year for
employees who visit four of its customers and take a
technical course, Nucor intentionally had prevented
Chaudhry from going on customer visits. In later corre-
spondence with the EEOC, Chaudhry also stated that he
had been harassed because of his race.
  Chaudhry filed suit in district court against Nucor on
February 7, 2007, alleging acts of discrimination including:
(1) that Nucor had given raises to QCI’s in other produc-
tion lines even though he does more work than the other
QCI’s; (2) that Nucor “consistently” informed all QCI’s
other than himself of opportunities to visit customers;
and (3) that Nucor failed to take measures to remedy
the discriminatory and harassing behavior by other
employees toward Chaudhry. Chaudhry alleged that
Nucor’s actions violated Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e et seq. Nucor answered
Chaudhry’s complaint.
  Three months later, the Supreme Court decided Ledbetter
v. Goodyear Tire & Rubber Co., holding that for purposes
of determining the timeliness of filing an EEOC charge
under Title VII, a new violation does not occur every
time a paycheck based on a discriminatory pay decision
is issued. 127 S. Ct. at 2163. Nucor moved to dismiss
Chaudhry’s complaint, arguing that Chaudhry’s Title VII
claims were all untimely under Ledbetter. The district
court agreed and dismissed Chaudhry’s pay discrimina-
tion claim because the decision to give the other QCI’s a
pay raise in June 2003 had occurred more than 300 days
No. 07-3729                                               5

prior to the filing of Chaudhry’s EEOC claim. The court
then dismissed Chaudhry’s harassment claims, holding
that they were not related to the allegations in his EEOC
charge, and that his later correspondence with the EEOC
indicating acts of harassment did not serve to expand
the scope of his original charge. Without addressing
Chaudhry’s claim that he had been denied the oppor-
tunity to go on customer visits, the court dismissed
Chaudhry’s entire suit and entered final judgment that
day.
  Two days after the court dismissed Chaudhry’s com-
plaint (and final judgment), Chaudhry filed a motion to
amend his complaint, seeking to add claims under 42
U.S.C. § 1981 because it has a longer statute of limitations
and because it does not require plaintiffs to file an
EEOC charge first. When Nucor responded that plaintiffs
cannot amend a complaint once a suit has been dismissed
without first asking to set the judgment aside, Chaudhry
responded in his reply brief that the court could construe
his motion to amend his complaint as a motion to amend
judgment. The district court (apparently reading
Chaudhry’s reply brief as a Rule 59 motion) relied on
the filing date of the reply brief to hold that the motion
was untimely and denied the motion. Chaudhry filed a
timely appeal.


                      II. ANALYSIS
  Chaudhry challenges the dismissal of his complaint,
arguing that there were acts of discrimination in his
complaint other than Nucor’s decision not to give him
a raise in June 2003. Specifically, he contends that his
6                                               No. 07-3729

complaint contained two claims that were not time-barred.
Chaudhry also challenges the denial of his motion to
amend, which we address after reviewing the dismissal of
his complaint.
  We review a district court’s dismissal of a complaint
pursuant to Rule 12(b)(6) de novo, accepting as true the
complaint’s well-pleaded allegations and drawing all
favorable inferences for the plaintiff. Tamayo, 526 F.3d
at 1081.


    A. Chaudhry’s claims arising from the June 2003 no
       raise decision are time-barred
   Before challenging an unlawful employment practice
under Title VII, an employee must first file a timely EEOC
charge. Ledbetter, 127 S. Ct. at 2166. Such a charge must be
filed within 300 days after the alleged unlawful employ-
ment practice occurred or else the employee may not
challenge the practice in court. Id. at 2166-67. The
Supreme Court has emphasized the need to identify the
specific employment practice that is at issue when con-
sidering whether an EEOC charge was filed on time,
noting that “[t]he EEOC charging period is triggered
when a discrete unlawful practice takes place, . . . [but]
current effects alone cannot breathe life into prior, un-
charged discrimination.” Id. at 2169. An employment
practice is a “discrete act or single occurrence that takes
place at a particular point in time.” Id. (internal quotation
marks omitted). Here, one of Chaudhry’s complaints is
that other QCI’s were given a pay grade raise in June of
2003 and he was not. This claim is time-barred; he should
No. 07-3729                                                  7

have filed an EEOC charge within 300 days of June 2003.
Instead, he filed his first EEOC charge years later, in
July 2006.
  Chaudhry does not dispute that his claim that he was
denied a raise in June 2003 claim is time-barred.1 However,
Chaudhry maintains that because he continues to be
paid less while being given more work than other QCI’s,
he has alleged an employment practice that is distinct
from the June 2003 decision not to give him a raise. Be-
cause Chaudhry does not identify what “discrete act”
other than the June 2003 decision caused this unequal work
distribution, however, what Chaudhry’s complaint boils
down to is that Nucor’s failure to give him a raise in 2003
was a discriminatory act that continued to have discrim-
inatory effects into the statutory limitations period
because Chaudhry continues to work more for less money
than other QCI’s are paid. That the June 2003 discrim-
inatory act continues to affect Chaudhry negatively does
not breathe new life into Chaudhry’s claim regarding
that act because under Ledbetter, he should have filed an
EEOC charge by April 2004. Accordingly, the court cor-
rectly dismissed any claims relating to the effects of
Nucor’s June 2003 decision not to give Chaudhry a raise.
See Brown v. Ill. Dept. of Natural Resources, 499 F.3d 675, 681
(7th Cir. 2007) (a plaintiff is time-barred from filing
suit under Title VII for any “discrete act” about which he
did not file an EEOC charge within the 300-day EEOC
charging deadline).



1
  We note also that Chaudhry does not appeal the dismissal
of his harassment claim.
8                                                No. 07-3729

    B. Chaudhry’s failure to notify claims are not time-
       barred
  The preceding analysis does not apply to Chaudhry’s
claim that he was repeatedly denied the opportunity to
go on customer visits, which made him ineligible for a
raise. Chaudhry alleged in his complaint that:
     By consistently informing all QCIs except Plaintiff of
     opportunities to visit customers, Plaintiff [sic] allowed
     all QCIs except Plaintiff to become eligible for a pay
     grade, thus discriminating against Plaintiff with
     respect to Plaintiff’s compensation, terms, conditions,
     and/or privileges of employment.
Chaudhry discusses this allegation in his EEOC charge,
where he states that he has not been allowed to go on
customer visits with others and that Nucor “has a policy
of allowing one pay grade per year for visiting four of its
customers and taking a technical course.” Notably, though
Chaudhry discusses various actions in his EEOC charge
that he admits did not happen within the 300-day period
prior to the filing of the charge, the allegation regarding
this discriminatory action is in a separate paragraph
and contains no such admission.
  Chaudhry’s complaint and EEOC charge allege that he
has been denied a raise every year for failing to meet the
prerequisite for the raise due to Nucor’s preventative
efforts, which were motivated by improper discrimination.
This claim is not time-barred because every decision by
Nucor not to give him a raise based on this criterion gives
rise to a “fresh violation.” Ledbetter, 127 S. Ct. at 2169
(reiterating that its holding did not apply to situations
No. 07-3729                                                    9

in which an employer “engages in a series of acts each of
which is intentionally discriminatory, [where] a fresh
violation takes place when each act is committed”).
Chaudhry indicates in one of his letters to the EEOC that
in June 2006, Nucor allowed everyone an extra raise in
pay grade for taking a technical course and visiting
customers, which means this claim faces no statute of
limitations issues.2
  Nucor insists that Ledbetter disposes of this claim as well
but in Ledbetter, by the plaintiff’s own concession, all of the
pay decisions had been made outside of the limitations
period. See Ledbetter, 127 S. Ct. at 2166. The only action
that happened within the statutory period was that
Ledbetter received paychecks. Here, Chaudhry is not
alleging that the only time Nucor discriminated against
him was in 2003; rather, his allegations indicate that
discriminatory decisions were made at least once a year.
  Nucor also contends that its failure to notify Chaudhry
of the customer visits does not constitute a materially
adverse employment action. See Lewis v. City of Chicago, 496


2
   Contrary to Nucor’s assertion, Chaudhry did not waive this
argument by failing to raise it before the district court. In his
opposition to Nucor’s motion to dismiss, Chaudhry argued
that he continued to be a victim of pay discrimination after
June 2003 because Nucor engaged in other activities
amounting to pay discrimination such as “informing all QCIs
except for Plaintiff of opportunities to visit customers and thus
become eligible for an increase in pay grade.” The brief further
states that these activities “fell well within the 300 day EEOC
filing requirement.”
10                                              No. 07-3729

F.3d 645, 652 (7th Cir. 2007) (plaintiffs must demonstrate
a materially adverse employment action that resulted
from the alleged discrimination). A cognizable adverse
employment action is a “significant change in employment
status, such as hiring, firing, failing to promote, reassign-
ment with significantly different responsibilities, or a
decision causing a significant change in benefits.” Bell v.
E.P.A., 232 F.3d 546, 555 (7th Cir. 2000) (internal quotation
marks omitted). Actions that deprive the employee of
compensation which he otherwise would have earned
constitute adverse employment actions for the purposes
of Title VII. Lewis, 496 F.3d at 654. In Lewis, the plaintiff
(a female police officer) claimed that because she was
denied the opportunity to participate in an assignment
that would have provided a unique training opportunity,
she lost the ability to move forward in her career and the
potential to earn future hours of overtime. We held the
plaintiff could move forward on her theory that she had
suffered an adverse employment action. Id.
  Chaudhry’s complaint alleges that he was denied the
opportunity to visit customers which in turn precluded
him from receiving a yearly raise. This sufficiently alleges
a materially adverse employment action. Nucor contends
that there is no guarantee that Chaudhry would have
received a raise even if he was notified of the customer
visits. But Nucor invites us to assume facts that are not
in the complaint and that are inconsistent with Chaudhry’s
allegations, which we will not do. This claim was im-
properly dismissed.
No. 07-3729                                                11

  C. Chaudhry’s motion to amend
  Finally, Chaudhry argues that the district court should
have let him amend his complaint after granting Nucor’s
motion to dismiss. The district court granted Nucor’s
motion to dismiss Chaudhry’s first complaint and simulta-
neously entered final judgment, which eviscerated
Chaudhry’s ability to amend his complaint. Camp v.
Gregory, 67 F.3d 1286, 1289 (7th Cir. 1995) (“If final judg-
ment is entered dismissing the case, however, the plaintiff
loses [his right to amend].”). Although Chaudhry
quickly filed a motion for leave to amend his complaint
two days after the court granted Nucor’s motion to dis-
miss, he did not invoke Rule 59 or 60 until he filed his
reply brief two weeks later, when he asked the court to
construe his motion to amend as a timely filed motion to
reopen.
   The district court, relying on the filing date of the reply
brief (rather than the filing date of the original motion to
amend), held that the motion was too late for Rule 59
purposes. The district court could have construed
Chaudhry’s motion to amend as a timely filed Rule 59
motion but it chose not to do so. See Camp, 67 F.3d at 1290
(district court did not abuse its discretion by permitting
amended complaint to be filed following dismissal of
original action and treating such motion as a properly
filed motion for relief from judgment). The district court
also declined to find justification to reopen the case
under Rule 60.
  Because we are remanding the case, Chaudhry may refile
his motion to amend (which we assume he will do) so we
12                                              No. 07-3729

need not consider whether the district court abused its
discretion in denying Chaudhry’s motion to reopen. But
we note the district court’s treatment of this case. First,
terminating a case on the same day that a court grants a
motion to dismiss a complaint is a somewhat unorthodox
practice. See Foster v. DeLuca, No. 05-1491, — F.3d —, 2008
WL 4378173, at *2 (7th Cir. Sept. 29, 2008). Second, al-
though a district court is not compelled to treat a motion
to amend as a motion to reopen, see Vicom, Inc. v. Harbridge
Merchant Services, Inc., 20 F.3d 771, 784 (7th Cir. 1994),
it seems a bit “hyper-technical” for the court to have
denied Chaudhry’s motion on that basis. Paganis v.
Blonstein, 3 F.3d 1067, 1074 (7th Cir. 1993) (Cudahy, J.
concurring). Although we appreciate that Chaudhry had
three months after Ledbetter was issued to amend his
complaint with a section 1981 claim, Chaudhry acted
expeditiously after the dismissal, the record indicates
that discovery had barely begun, and it is not clear that
his amendment would have been futile.


                   III. CONCLUSION
  For the reasons stated above, we A FFIRM the district
court’s dismissal of claims arising from Nucor’s June 2003
decision not to give Chaudhry a raise but R EVERSE the
district court’s dismissal of Chaudhry’s claims regarding
Nucor’s failure to notify him of opportunities to visit
customers. The case is R EMANDED for proceedings con-
sistent with this opinion.

                          10-15-08